Citation Nr: 0120159	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  98-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

Historically, the veteran appealed a September 1995 rating 
decision by the Montgomery, Alabama, Regional Office (RO), 
which granted service connection and assigned a zero percent 
rating for post-traumatic stress disorder (PTSD), effective 
January 24, 1995.  A February 1997 "Travel Board" hearing 
was held before a Member of the Board of Veterans' Appeals 
(Board) who has since left the Board.  In June 1997, the 
Board remanded the case to the RO for additional development.  
By a January 1998 rating decision, the RO increased the 
rating for PTSD to 50 percent, effective January 24, 1995.  
In a February 1998 written statement, the veteran stated that 
he was satisfied with the 50 percent rating for PTSD.  That 
February 1998 written statement constitutes a withdrawal from 
appeal of the claim for an increased rating for PTSD.  See 
38 C.F.R. § 20.204(b)(c).  

The case is before the Board on appeal from a June 1998 
rating decision which denied a total rating based on 
individual unemployability.  A RO hearing was held in 
December 1998.  By a January 1999 rating decision, the rating 
for PTSD was increased to 70 percent, effective August 28, 
1997.  A February 1999 Supplemental Statement of the Case 
included a letter advising the veteran of that increased 
rating grant and requested that he notify the RO within 60 
days "[i]f this action satisfies your appeal."  In a 
written statement dated later that month, the veteran stated 
that "I agree to the increase from 50% PTSD to 70% PTSD 
effective August 28, 1997."  Thus, the only issue now on 
appeal is entitlement to a total rating based on individual 
unemployability.

In May 2000, the Board remanded the case to provide the 
veteran with a videoconference hearing.  Such hearing was 
conducted in July 2000 before the undersigned.  In August 
2000, the Board remanded the case for additional development.  
An August 2000 rating decision continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran attended one year of high school; he obtained 
a GED and last worked regularly as a plumber's helper in the 
mid-1980's.

3.  The veteran's only service-connected disability is PTSD, 
rated 70 percent disabling.

4.  The PTSD likely prevents him from pursuing substantially 
gainful employment.


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
is warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issue of on appeal, the Board 
finds that the record is adequately developed for appellate 
review, and need not be remanded to the RO for initial review 
in light of the VCAA.  The duty to assist is met in that the 
RO has secured all pertinent records and has arranged for an 
adequate VA examination to evaluate the disability picture at 
hand.  Furthermore, in the statement of the case and 
supplemental statements of the case the RO has met the notice 
requirements of the VCAA.  

The veteran's only service-connected disability is PTSD, 
rated 70 percent disabling.  He contends that he is unable to 
work due to this disability.  The record shows that the 
veteran completed one year of high school, obtained a GED, 
and last worked regularly, as a plumber's helper, in the mid-
1980's.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  If there is only one 
such disability, it shall be ratable at 60 percent or more.  
38 C.F.R. § 4.16(a).  Because his PTSD is rated 70 percent, 
the veteran meets the schedular requirements of § 4.16(a).  

The veteran has testified that he last worked in 1985 and 
that he lives alone in a small dwelling in his mother's yard.  
A VA Vocational Rehabilitation screening evaluation in 
November 1997 noted that the veteran's psychiatric symptoms 
limited his ability to remember and to process work 
procedures and instructions; emotional lability prevented him 
from getting along with co-workers; severe psychiatric 
problems prevented him from meeting the demands of work on a 
sustained basis in a competitive work environment; and 
vocational rehabilitation was not feasible due to the 
severity of the veteran's PTSD, his low level of functioning, 
and his poor prognosis for recovery.

A June 1998 VA treatment record noted that the veteran was 
unable to compete for or maintain gainful employment due to 
continuing PTSD symptoms of flashbacks, nightmares, intrusive 
thoughts, depression, poor sleep, irritability, low 
frustration tolerance, a tendency to become angry, inability 
to deal with people, and poor social and industrial skills.  
The veteran's current medications made him unable to work 
because he would be considered a liability to the employer 
due to inability to relate to others and tendency to get 
angry; this was all related to his PTSD.  The VA psychiatrist 
also stated that the chronicity of the veteran's condition 
made his prognosis for improvement extremely poor.

Although co-existing substance abuse problems which 
contribute to the veteran's disability picture are noted, VA 
psychiatrists and consulting therapists have found the 
veteran unable to obtain or retain employment based on PTSD 
symptoms alone.  It appears from the objective findings that 
the veteran is no longer able to perform any type of 
employment for which he may be qualified, based solely on his 
service-connected PTSD.  A veteran needs only to demonstrate 
"an approximate balance of positive and negative evidence" in 
order to prevail.  For a denial, the preponderance of the 
evidence must be against the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is not possible 
to say with absolute certainty that the service-connected 
PTSD, alone, would prevent the veteran from pursuing 
substantially gainful employment consistent with his 
education and limited experience, upon longitudinal review of 
the evidentiary record, including findings of VA 
professionals and the testimony of the veteran, the Board 
finds that the evidence for and against the veteran's claim 
is at least in equipoise.  Upon application of the doctrine 
of reasonable doubt, the veteran prevails, and a total rating 
based on individual unemployability is warranted.



ORDER

A total disability rating based on individual unemployability 
due to service connected disability is granted, subject to 
the regulations governing the payment of monetary awards.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

